Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s disclosure does not discuss positioning the stop member between at least two apertures (as recited in claim 22) and the drawings do not clearly show that structure.  The only reference to apertures in the snow flap is in paragraph [0042], with the recitation “snow flap 34 includes a plurality of apertures 192 which reduces the overall weight of the component.  These could be machined or molded in.”  Applicant’s Figure 13 shows the snow flap 34 and reference numerals 192 point to small triangular shapes on one lateral side of the flap and a shape on an opposite lateral side of the flap.  Stop member 490 was added to Figure 13 with a drawing amendment filed 08/23/2018).  All of 
Claim Objections
Claims 21 and 25 are objected to because of the following informalities: 
In claim 21, line 2, “support” should be –supported-.
In claim 25, line 2, “a stop member” should be –the stop member-.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 19, 21, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebert (USPN 7,328,765) in view of Allard (CA 2189156).

Ebert is silent regarding the snow flap being hingedly mounted, although the term “flap” implies a hinged connection.  It is also silent regarding a stop member for engagement with the bumper.
Allard teaches a snowmobile having a frame and a bumper (grab bar 9) mounted at its rear end.  A snow flap 13 is pivotally mounted to the rear end of the frame (by an elastic hinge portion 15 and has a stop surface or stop member 25 that engages bumper 9, 29, to limit the range of motion of the flap.  
It would have been obvious to one of ordinary skill in the art to position the flap of Ebert relative to the bumper such that the bumper limits the range of motion of the flap, in view of the use of portion 25 of bumper 13 as a stop taught by Allard, in order to provide a limited range of motion without requiring additional structure.
Regarding claim 19, stop member 25 on the snow flap 13 of Allard is integrally formed with the snow flap.
Regarding claim 21, the snowmobiles of Ebert includes an endless belt 202 and the snow flap is supported by the frame at a position rearward of the endless belt (see Figure 1 of Ebert).  
Regarding claim 35, the stop member of is movable with the snow flap (the stop member is an integral part of the flap).  
Claim 18 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allard and Ebert as applied to claims 17, 19, 21, and 35 above, and further in view of Smith (GB 2,200,879).
The combination lacks a teaching to provide apertures through the flap, although Figures 3-6, and Figure 4 in particular, of Ebert shows left and right rectangles that appear to be apertures in the snow flap.
Smith teaches proving apertures in a vehicle deflection flap in order to deflect water and debris but let through air.  This structure will also tend to be lighter than a solid flap not having apertures.
It would have been obvious to one of ordinary skill in the art to provide the combination vehicle with apertures in the snow flap, in view of the teaching of Smith, in order to allow air to pass through while directing water and debris downwardly and away from the rear end of the vehicle.
Regarding claim 22, the combination of Ebert and Allard includes a snow flap with a stop member that engages the bumper.  It also suggests recesses or apertures on opposite sides of a vertically oriented central ridge (seen in Figure 4).  It would have been obvious to one of ordinary skill in the art to position at least part of the stop portion between at least two apertures, in view of the teaching of Smith, in order to allow air to pass through the flap while directing water and debris downwardly and away from the rear end of the vehicle.
Regarding claim 23, Ebert shows a tunnel, the snow flap being mounted to the tunnel along a rear edge.  
Regarding claim 24, Ebert teaches a snowmobile (shown in Figure 1) comprising an endless belt assembly 202, the snow flap being supported by the frame rearward of the endless belt (also seen in Figure 1).  
Regarding claim 25, the combination teaches a bumper assembly, and the snow flap further comprises the stop member configured to abut the bumper assembly.  
.  
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebert, Allard and Smith as applied to claims 22-26 above, and further in view of Evans (USPN 3,713,669).
Evans lacks an explicit teaching of an upper stop surface.
Evans teaches a mud flap for a vehicle that includes an upper and rearwardly extending stop surface (top surface of protrusion 80, seen in Figure 5 and described in col. 4, lines 19-21) that engages bumper 76 to limit movement of the flap (“mud flap 70 suitably disposed for coaction with the truck bumper”).
It would have been obvious to one of ordinary skill in the art to position the integral stop member of the combination on an upper surface, as taught by Evans, in order to appropriately position the stop member relative to the bumper.
Claims 20, 28-32, 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allard and Ebert as applied to claims 17, 19, 21, and 35 above, and further in view of Evans (USPN 3,713,669).
Regarding claims 20, 28, and 34, Evans lacks an explicit teaching of an upper and rearwardly extending stop surface.
Evans teaches a mud flap for a vehicle that includes an upper and rearwardly extending stop surface (top surface of protrusion 80, seen in Figure 5 and described in col. 4, lines 19-21) that engages bumper 76 to limit movement of the flap (“mud flap 70 suitably disposed for coaction with the truck bumper”).
It would have been obvious to one of ordinary skill in the art to position the integral stop member of the combination on an upper and rearwardly extending surface, as taught by Evans, in order to appropriately position the stop member relative to the bumper.

Regarding claim 30, in Ebert, the first side bracket, the second side bracket, the bumper, and the tunnel define an opening, the snow flap extends through the opening (see  Figure 3).  
Regarding claim 31, the bumper of Ebert is positioned rearward of an upper extent of the snow flap and forward of a lower extent of the snow flap (see Figures 1 and 5 of Evert).
Regarding claim 32, the stop member of the combination is configured to abut the bumper when the snow flap is at the upper limit of the predetermined range of motion.
Regarding claim 36, the combination lacks an explicit teaching of the stop member having a lateral width that is less than the entire lateral width of the snow flap.  However, Ebert shows a laterally extending protrusion on the rear side of the flap (seen in Figure 3 as a wide rectangle on the rear side of the flap 264 and seen in Figure 6 extending rearwardly from the majority of the flap).  This projection extends along only a portion of the width of the flap.  It would have been obvious to one of ordinary skill in the art to form the stop along only a portion of the width of the flap, in a configuration like that shown by Ebert, in order to maintain the overall esthetic shown in the drawings of Ebert.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-32 and 34-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gilles shows a flap for deflecting spray behind a track, the flap having several apertures 9.
Huntimer shows a snowmobile with a pivotable snow flap having limited pivotal range of motion.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611